Calitoon, J.,
delivered tbe opinion of the court.
On February 8, 1902, appellant employed appellee, Hamilton, as its traveling salesman in a specified territory at a salary of $100 per month. The contract appears in a letter of appellant which contains the following stipulations (italics ours) : “It is understood that, if any providential cause should occur which will render either of us unable to continue this contract for a full year, either party shall have the right to terminate same, otherwise it shall continue to January 1, 1903. If your services shall he unsatisfactory this agreement is subject to cancellation:'
*705No providential cause intervened, and so the contract was binding on the parties to it to January 1, 1903, with the right in the Stove Works to terminate it at any time before then if Hamilton’s services in the employment were “unsatisfactory.” Services were rendered by Hamilton up to October 22, 1902, when the Stove Works wrote him the following letter (italics ours) :
“ATLANTA, Ga., Oct. 22,1902.
“Wm. B. Hamilton, Columbus, Miss.- — Hear Sir: Tour favor received of last week enclosing letter from Hampton, BaAvls & Co., telling us about the breakage in this car of goods. We have never shipped goods in any territory in onr lives that we have had so much trouble as we have to Mississippi. Nearly every car that we have shipped has had more or less breakage. The car that went to Wright Bros., 46 out of a hundred were broken, and had to be returned to the factory for repairs. It seems that there are about 26 of the stoves sent to Hampton Bawls broken. The shipment made to MeOomb City Mer. Co., McComb City, Miss., every stove, was broken, and they returned them and we repaired them, and we shipped them again, and have a letter from them saying they wrere all broken the second time, and they had to refose to take them out of the depot. We don’t understand why so much breakage should occur in the territory.
“Tour telegram received this morning asking us if we would honor draft for $50.00 on salary account. We v'ere a little bit surprised that you should want to draw on us before the end of the month, when you were at home not even at work. Taking all of the situation as a whole, the unpleasantness of doing business in Mississippi, and the amount of breakage that occurs, and the fact that the people in the state are able to buy their goods at so much less money than ive are able to sell them, we have decided to discontinue our efforts in your state and herewith enclose you cheek for $76.35, which is for your services and your account for the month of November, after which time we will not need your services any further. We are sorry that we have *706to do this, but the business in Mississippi has been so expensive to us, as you will see from the statement herewith enclosed, and to now give it up, which we have decided to do, makes this expense a loss to us. We, when we went into the territory, expected to build up a large trade and continue to work, and were therefore willing to undergo heavy expense for that purpose, but since the unsatisfactory nature of the business, and giving it up as we are, we will lose what we have gained by entering the territory.
“We are willing to help you in any way vre can to get another position if you desire us. We recognize in you a capable sales‘man, one that is thoroughly able to reach the trade and secure their business, and if you desire we will gladly give you a letter to that effect. We stand ready to give you any aid we can.
“Yours truly, Atlanta Stove Works,
[Signed] B. II. Jones, Vice Pres.”
This litigation arises out of an action bv Hamilton for his salary for the two months, November and December, 1902, on separate suits for each of those months, which suits were consolidated. The contract of February 8, 1902, was for a specific term. If it did not contain the cancellation clause, undoubtedly, from this record, Hamilton could recover, notwithstanding any desire of appellant to withdraw from business in his territory. It is also true that he may recover even with the cancellation clause in the contract, unless his discharge was for the honest reason that his services were unsatisfactory to the Stove Works, and not because of any losses by breakage of their wares by railroad companies in shipments to Mississippi, or their desire, from, any business motive, to abandon the territory. This was the precise question decided by the jury, on all the evidence,' in favor of Hamilton. The letter of discharge of October 22,' 1902, puts it on a reason distinctly other than dissatisfaction' with his services. On the contrary, it appears from it that plaintiff’s services must have been quite satisfactory. In the *707summer preceding there were some complaints against Mm, such as underselling under new schedules' sent him, selling a bill of goods on Sunday, and being at home one time, etc., all of which, if not condoned, he has successfully refuted by his testimony, which the jury accepted. On the point of this (Decision, that • the discharge must be in good faith because of unsatisfactory service, in order to exonerate the employer in the case 'before us, the bar will find a compilation of authorities in the briefs of counsel in the ease, cited by counsel for appellee, of Crawford v. Mail & Express Publishing Co., 163 N. Y., 404; s. c., 57 N. E., 616. See 21 Am. & Eng. Ene. Law (1st ed.), 714. We decide the case we have in hand, and do not decide that, on a discharge-on a reason given of unsatisfactory service, without more, there may be compulsion on the employer to disclose the particulars of dissatisfaction. As to this we are silent, and without consideration or investigation. In cases like this good faith, not caprice — not a wish to quit business — is the test, and the verdict was'reached on that test.

Affirmed.